Chase, Ch. J.
delivered the opinion of the court, declaring that the act of 1797, ch. 110, only applied to dwelling-houses, out-houseo, and places occupied by tavern-keepers, &.C. No opinion was given as to the question, whether or not the court below were right in refusing to permit the counsel for the traverser to argue to the jury upon the construction which they had given to the act of assembly, in their direction to the jury, on the prayer which was made by counsel. The chief judge said he was prepared to give his opinion that the counsel had no such right, afler he had called upon the court to give a coast-ruction to the act, and the court had done so.
JUDGMENT REVERSED.